Exhibit 2.1 EXECUTION VERSION AGREEMENT AND PLAN OF MERGER BY AND AMONG CONVERA CORPORATION B2BNETSEARCH, INC. AND FIRSTLIGHT ONLINE LIMITED Dated as of May 29, 2009 LIBNY/4821565.2406/03/2009 EXECUTION VERSION AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER, dated as of May 29, 2009 (this “Agreement”), by and among Convera Corporation, a Delaware corporation (“Convera”), B2BNetSearch, Inc., a Delaware corporation and a wholly-owned subsidiary of Convera (“B2B”), and Firstlight Online Limited(“FL”). RECITALS WHEREAS, Convera (and certain of its subsidiaries) will contribute prior to the Closing (as defined in Section 1.10) its entire operating business to B2B by assignment of all of the operating assets (other than cash, certain Intellectual Property (as defined in Section 3.17(l)) unrelated to its business and security deposits in connection with real estate leases) and businesses of Convera (and certain of its subsidiaries), plus an amount of cash as described in Section 2.2(a) hereof to B2B, and B2B’s assumption of all of the liabilities from Convera (and certain of its subsidiaries) pursuant to a contribution agreement to be entered into between Convera (and certain of its subsidiaries) and B2B prior to the Closing (the “Convera Contribution Agreement”); WHEREAS, FL, its parent corporation Global News Net Ltd., a United Kingdom corporation (“GNN”), the shareholders of GNN, and corporations being organized by FL, GNN or the shareholders of GNN are restructuring their business and operations as provided below in this Agreement as the “First Restructuring” (Section 1.4) and the “Second Restructuring” (Section WHEREAS, the respective Boards of Directors of the parties to this Agreement have each determined that it is advisable and in the best interests of their respective stockholders that B2B and Merger Sub (as defined in Section 1.5) merge with each other pursuant to the terms and conditions of this Agreement, and, in furtherance of such merger, such Boards of Directors have approved the merger of B2B with and into Merger Sub(the “Merger”) in accordance with the terms of this Agreement and the applicable provisions of the
